DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 11, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pourladian et al. (2015/0348677) in view of Chiappetta et al. (4120145).
 	Pourladian et al. (Fig. 4) discloses a coaxial cable comprising a conductor (12); an electrically insulating member (20) provided over a periphery of the conductor; a shielding layer (22) composed of served shields including a plurality of metal wires (24) helically wrapped around a periphery of the electrically insulating member to be provided over a periphery of the electrically insulating member; and a sheath (50) provided over a periphery of the shielding layer, wherein the insulating member includes indentations on portions of a surface of the insulating member to be brought into contact with the plurality of metal wires respectively, wherein the indentations on the insulating member are mated to the metal wires respectively, wherein the shielding layer is configured in such a manner that first circumferential portions of the metal wires being brought into contact with the insulating member are mated to the indentations, respectively, on the insulating member, second circumferential portions of the plurality of metal wires are provided radially outwardly with respect to the first circumferential portions, and adjacent ones of the metal wires in a circumferential direction of the shielding layer are brought into surface contact with each other, wherein each of the first circumferential portions has an arc shape, and wherein at a cross-section perpendicular to the longitudinal direction of the coaxial cable, not shorter than 1/6 lengths of outer circumferential lengths of the metal wires are mated to the indentations, respectively, on the insulating member (Fig. 4) (re claims 1, 14, 15, and 19).
 	Pourladian et al. does not disclose each of the second circumferential portions having a flat shape (re claim 1).  Chiappetta et al. discloses a cable comprising a plurality of metal wires (20) comprising first circumferential portions and second circumferential portions, wherein each of the second circumferential portions has a flat shape (26).  It would have been obvious to one skilled in the art to modify the plurality of metal wires of Pourladian et al. such that each of the second circumferential portions has flat shape as taught by Chiappetta et al. to reduce the overall diameter of the cable.
 	Re claim 5, it would have been obvious to one skilled in the art to integrally provide a terminal member at at least one end of the cable of Pourladian et al. to provide a connection means for the cable since a cable having a terminal member integrally provided at an end thereof is well-known in the art.
 	Re claims 6 and 16, Pourladian et al. discloses the cable further comprising a batch plated portion (28) provided between the shielding layer and the sheath, wherein the second circumferential portions of the wires are brought into contact with the batch plated portion.
 	Pourladian et al., as modified, also discloses that the insulating member includes a protruded portion conforming to a shape of the metal wires (re claim 7); the insulating member includes a plurality of protruded portions formed on an outer peripheral surface of the insulating member (re claim 8); the insulating member includes a plurality of protruded portions formed on an outer peripheral surface of the insulating member conforming to a shape of the metal wires (re claim 9); the metal wires (24) include wire contact portions (Fig. 1), wherein the metal wires are in contact with each other (re claims 11 and 17); the metal wires are in contact with the adjacent ones of the metal wires at the wire contact portions absent a gap therebetween (re claims 13 and 20).

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pourladian et al. in view of Chiappetta et al. as applied to claim 1 above, and further in view of Honda et al. (JP 2007-023305).
 	Pourladian et al., as modified, discloses the invention substantially as claimed including the insulating member comprising a plurality of protruded portions formed on an outer peripheral surface of the insulating member conforming to a shape of the metal wires (re claim 10).  Pourladian et al. does not disclose the metal wires comprising a tensile strength of not lower than 200 MPa and not higher than 380 MPa, and an elongation of not lower than 7% and not higher than 20% (re claim 3).  Honda et al. (Table 2, No. 11 or 12) discloses a metal wire comprising a tensile strength of not lower than 200 MPa and not higher than 380 MPa, and an elongation of not lower than 7% and not higher than 20%.  It would have been obvious to one skilled in the art to use the material as taught by Honda et al. for the metal wires of Pourladian et al. to meet the required strength of the cable.

Allowable Subject Matter
Claims 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot in view of new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.












/CHAU N NGUYEN/Primary Examiner, Art Unit 2841